            Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

CEMENT MASONS' UNION LOCAL NO. 592                                 CIVIL ACTION
    PENSION FUND,                                                  NO.
CEMENT MASONS' UNION LOCAL NO. 592
    WELFARE FUND,
CEMENT MASONS' UNION LOCAL NO. 592
    JOINT APPRENTICESHIP TRAINING FUND,
GENERAL BUILDING CONTRACTORS
    ASSOCIATION, INC. INDUSTRY
    ADVANCEMENT PROGRAM,
CEMENT MASONS' UNION LOCAL NO. 592
    POLITICAL ACTION COMMITTEE,
CEMENT MASONS' UNION LOCAL 592
    OF PHILADELPHIA, PA; and
BILL OUSEY, a Fiduciary
7821 Bartram Avenue, Suite 102
Philadelphia, PA 19153,

                              Plaintiffs,



LMR CONSTRUCTION GROUP, LLC
412 Welsh Road
Philadelphia, PA 19115

                              and

R&M MASONRY CONTRACTORS, INC.
412 Welsh Road
Philadelphia, PA 19115

                              Defendants.

                                            COMPLAINT

       Plaintiffs, by undersigned counsel, complain about Defendant as follows:

                                        JURISDICTION

       1.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ § 185(a), 1132 and 1145 and 28 U.S.C. § 1367.
             Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 2 of 13




       2.        A copy of this Complaint has been served on the Secretary of Labor and the

Secretary of Treasury of the United States by certified mail.

                                              VENUE

        3.       Venue lies in the Eastern District of Pennsylvania under 29 U.S.C. §§ 185(a) ar

1132(e)(2).

                                             PARTIES

        4.       Plaintiff Cement Masons' Union Local No. 592 Pension Fund is a trust fund

established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named fiduciary," "plan

administrator," and "plan sponsor" within the meaning of 29 U.S.C. §§ 1102(a), 1002(16), (21),

of the Cement Masons' Union Local No. 592 Pension Plan, a multiemployer plan and pension

plan within the meaning of 29 U.S.C. § 1002(37), (2). The Pension Fund, its trustees and the

Pension Plan are referenced jointly or severally as the "Pension Fund" in this Complaint.

        5.       Plaintiff Cement Masons' Union Local No. 592 Welfare Fund is a trust fund

established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named fiduciary," "plan

administrator," and "plan sponsor" within the meaning of 29 U.S.C. §§ 1102(a), 1002(16), (21),

of the Cement Masons' Union Local No. 592 Welfare Plan, a multiemployer plan and welfare

plan within the meaning of 29 U.S.C. § 1002(37), (1). The Welfare Fund, its trustees and the

Plan are referenced jointly or severally as the "Welfare Fund" in this Complaint. The Welfare

Fund is also known as and referenced as the "Cement Masons Local Union No. 592 Health and

Welfare Fund" and "Health and Welfare Fund" in the Labor Agreements) relating to this

Complaint.

        6.       Plaintiff Cement Masons' Joint Apprenticeship Training Fund of Philadelphia and

Vicinity ("Apprenticeship Fund" and, together with Pension Fund and Welfare Fund, "ERISA

725873 l.docx                                     2
CM592F35855.p1
             Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 3 of 13




Funds") is a trust fund established under 29 U.S.C. § 186(c)(5). Its Trustees are the "named

fiduciary," "plan administrator," and "plan sponsor" within the meaning of 29 U.S.C. §§

1102(a), 1002(16), (21) of a multiemployer plan within the meaning of 29 U.S.C. § 1002(37), (1)

of the same name. The Apprenticeship Fund is also known as and referenced as the "Plasterers

and Cement Masons Joint Apprenticeship Training Funds" and "Joint Apprenticeship Training

Fund" in the Labor Agreements) relating to this Complaint.

       7.        Plaintiff General Building Contractors Association Inc. Industry Advancement

Program ("IAP") is a fund established by the General Building Contractors Association, Inc. for

the purpose of fostering acid advancing the interest of the general building construction industry

in the Philadelphia metropolitan area. The IAP is also known as and referenced as the "Industry

Advancement Program" in the Labor Agreements) relating to this Complaint.

        8.       Plaintiff Cement Masons' Union Local No. 592 Political Action Committee

("PAC") is an unincorporated association established pursuant to 2 U.S.C. § 431 et seq. for the

purpose of advancing the political interests of the members of the Union by lawfully influencing

the selection, nomination, election and/or appointment of individuals for political office.

        9.       Plaintiff Cement Masons' Union Local No. 592 of Philadelphia, PA ("Union") is

an unincorporated association commonly referred to as a labor union and is an employee

organization that represents, for purposes of collective bargaining, employees of LMR

Construction Group, LLC and R&M Masonry Contractors, Inc., who are and/or were employed

in an industry affecting interstate commerce within the meaning of 29 U.S.C. §§ 152(5), (6) and

(7), 185(a) and 1002(4), (11) and (12). The Union is the authorized collection agent for PAC and

IAP and is authorized to collect all monies due and owing to them, including field dues check-

off.

725873 l.docx                                    3
CM592F35855.p1
              Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 4 of 13




        10.      The ERISA Funds, IAP, PAC, and Union maintain their principal place of

business and are administered from offices located in the Eastern District of Pennsylvania.

        11.      Plaintiff Bill Ousey ("Ousey" and together with the ERISA Funds, IAP, PAC, and

Union, "Plaintiffs") is a fiduciary with respect to the ERISA Funds within the meaning of 29

U.S.C. § 1002(21), Chairman of the PAC, and President and Business Manager of the Union,

with a business address as listed in the caption. He is authorized to bring this action on behalf of

all Trustees of the ERISA Funds, the PAC, and the Union. He is trustee ad litem for the IAP in

connection with this action.

        12.      LMR Construction Group, LLC ("LMR Construction" or "Defendant"), is an

employer in an industry affecting commerce within the meaning of 29 U.S.C. §§ 152(2), (6) and

(7), 1002(5), (11) and (12) with a business office or registered agent at the address listed in the

caption.

        13.      R&M Masonry Contractors, Inc. ("R&M Masonry," and, together with LMR

Construction, "Defendants"), is an employer in an industry affecting commerce within the

meaning of 29 U.S.C. §§ 152(2), (6) and (7), 1002(5), (11) and (12) with a business office or

registered agent at the address listed in the caption.

                                        COMMON FACTS

        14.      At all times relevant to this action, each Defendant was party to or agreed to abide

by the terms and. conditions of a collective bargaining agreements) with the Union (singly or

jointly, "Labor Contract"). A copy of the Labor Contract and Defendants' signature pages are

attached collectively as Exhibit 1. Defendants also signed or agreed to abide by the terms of the

trust agreements of the ERISA Funds, as from time to time amended (jointly referred to as "Trust

Agreements"), made between certain employers and employee representatives in an industry(ies)

725873 l.docx                                      4
CM592F35855.pI
              Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 5 of 13




affecting interstate commerce to promote stable and peaceful labor relations. Ex. 1, Labor

Contract, Art. VI, Section l; Art. XI, Section 2; Art. XII, Section 2.

        15.       Under the Labor Contract or Trust Agreements and applicable law, Defendants

are required:

                  (a)    To make full and timely payments on a regular basis to the ERISA Funds,

IAP, PAC and Union as required by the Labor Contract (Ex. 1, Labor Contract, Art. VI, Section

2; Art. XI, Sections 1, 3; Art. XII, Section 1; Art. XVII, Section 2; Art. XVII, Section 2; Art.

XVIII, Section 2);

                  (b)    To file timely remittance reports with the ERISA Funds detailing all

employees or work for which contributions were required under the Labor Contract (Ex. 1, Labor

Contract, Art. XIII, Sections 2-3, 7);

                  (c)    To produce, upon request by the ERISA Funds individually or jointly, all

books and records deemed necessary to conduct an audit of their records concerning their

obligations to the ERISA Funds, Union, and Associations. (Ex. 1, Labor Contract, Art. XIII,

Section 11); and

                  (d)    To pay liquidated damages, interest and all costs of litigation, including

attorneys' fees, expended by the ERISA Funds, IAP, PAC, and Union to collect any amounts due

as a consequence of the Defendants' failure to comply with its contractual obligations described

in Subparagraphs (a), (b), and (c) (Ex. 1, Art. XII, Sections 5, 6).

        16.       On information and belief, Defendants are (were) at all relevant times affiliated

business enterprises engaged in the same business with centralized control of labor relations, that

use and have used identical employees, equipment and other assets in such a manner as to



725873 l.docx                                      5
CNI592F35855.p1
               Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 6 of 13




constitute a single integrated business enterprise that is a single employer ar alter ego for all

purposes relevant to this action.

         17.        Based upon publicly available information and information available to the

Plaintiffs, Defendants have the same owner, President, officers, business email address and

business address.

         18.        Based upon documents provided by Defendants' employees to the ERISA Funds,

including time sheets of hours worked that are covered by the Labor Contract, Defendants have

failed to pay at least $16,617.49 in contributions to the Plaintiffs for the period December 2018

through present.

         19.        By letter dated October 17, 2018, from Plaintiffs' counsel, Plaintiffs sought a

payroll compliance audit of Defendants' payroll books and records for the period January 1,

2015, to present. To date, Defendants have not cooperated or otherwise responded to the

Plaintiffs' request to conduct a payroll compliance audit.

         20.        All conditions precedent to this lawsuit or the relief it seeks have been satisfied.

                   COUNTI-CONTRIBUTIONS UNDER ERISA -SUM CERTAIN

                                              ERISA FUNDS
                                                   v.
                                              DEFENDANTS

         21.        The allegations of Paragraph 1 through 20 are incorporated by reference as if fully

restated.

         22.        Based on information currently available to the ERISA Funds, Defendants have

failed to pay amounts of at least $16,617.49 in contributions due under the Labor Contract and

Trust Agreements for the period December 2018 through present in violation of 29 U.S.C. §

1145.

725873 l.docx
CIvI592F35855.p1
            Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 7 of 13




       23         The ERISA Funds are adversely affected and damaged by the Defendants'

violation of 29 U.S.C. § 1145.

       WHEREFORE, Plaintiffs ask that the Court:

                  (1)    Declare that the Defendants are alter egos of each other or constitute a

single employer but that in either case they are bound to all terms and conditions of the Labor

Contract and are individually, jointly, and severally liable to the ERISA Funds;

                  (2)    Enter judgment against Defendants in favor of the Plaintiffs, for the

benefit of the ERISA Funds, for at least the sum certain amount plus any additional amounts

which may become due during the pendency of this lawsuit together with late charges, interest at

the rates) prescribed by 26 U.S.C. § 6621 from the due date for payment until the date of actual

payment, liquidated damages equal to the greater of the interest on the unpaid contributions or

liquidated damages provided by the documents governing the ERISA Funds or statute, the cost

of any audit and reasonable attorneys' fees and costs incurred in this action or the collection or

enforcement of any judgment all as provided under the Trust Agreements, plan documents of the

ERISA Funds, and 29 U.S.C. § 1132(g)(2); and

                  (3)    Grant other or further relief as may be just, necessary or appropriate.

         COUNT II -CONTRIBUTIONS UNDER CONTRACT -SUM CERTAIN

                                            PLAINTIFFS
                                                 v.
                                           DEFENDANTS

        24.       The allegations of Paragraphs 1 through 23 are incorporated by reference as if

fully restated.




725873 l.docx                                      7
~M542F35855.p1
               Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 8 of 13




         25.     Defendants have not paid the ERISA Funds as required by the Labor Contract,

and other documents incorporated by the Labor Contract, such as the Trust Agreements or plan

documents of the ERISA Funds.

         26.     Based on information currently available to Plaintiffs, Defendants have failed to

pay at least $16,617.49 in contributions due under the Labor Contracts, Trust Agreements and

Plan for the period December 2018 through present.

         27.     Plaintiffs have been damaged as a proximate result of the breach of Labor

Contract and/or its incorporated documents by Defendants.

                  WHEREFORE, Plaintiffs ask that the Court:

                  (1)   Declare that the Defendants are alter egos of each other or constitute a

single employer but that in either case they are bound to all terms and conditions of the Labor

Contract and are individually, jointly, and severally liable to the ERISA Funds, IAP, PAC, and

Union;

                  (2)   Enter judgment against the Defendants and in favor of Plaintiffs for the

sum certain currently due plus any additional amounts which become due and owing during the

pendency of this litigation or as a result of an audit together with liquidated damages, interest

and costs, including reasonable attorneys' fees incurred in this action or the collection or

enforcement of any judgment, as provided in the Labor Contract and Trust Agreements.

                  (3)    Grant other or further relief as may be just, necessary or appropriate.




725873 l.docx                                      g
CM592F35855.p1
               Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 9 of 13



                                        COUNT III -AUDIT

                                            PLAINTIFFS
                                                 v.
                                           DEFENDANTS

        /:        The allegations of Paragraphs 1 through 27 are incorporated by reference as if

fully restated.

        29.       Defendants are required by the Labor Contract, Trust Agreement or applicable

law to permit the ERISA Funds, IAP, PAC, and Union to audit the records and to cooperate in

determining the contributions due Plaintiffs.

        30.       The amount of contributions and work dues Defendants are required to pay to the

Plaintiffs is based upon hours worked and wages paid to employees performing work covered by

the Labor Contract. Plaintiffs are without sufficient information or knowledge to plead the

precise nature, extent and amount of Defendants' delinquency since the books, records and

information necessary to determine this liability are in the exclusive possession, custody and

control or knowledge of Defendants.

         31.      An audit of the Defendants' books and records for the period January 1, 2015

through present has not been completed because Defendants have refused to provide all of the

necessary documents and information to the auditors as required by the Labor Contract, Trust

Agreement, or applicable law.

         32.      The Plaintiffs have no adequate remedy at law because the calculation of any

damages suffered as a result of the breach itself requires an audit.

         WHEREFORE, Plaintiffs ask that the Court:

                  (1)    Declare that the Defendants are alter egos of each other or constitute a

single employer but that in either case they are bound to all terms and conditions of the Labor

725873 ].docx                                      9
CM592F.35855.p~
            Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 10 of 13



Contract and are individually, jointly, and severally liable to the ERISA Funds, IAP, PAC, and

Union;

                  (2)    Enjoin the Defendants, their officers, agents, servants, employees,

attorneys and all others in active concert or participation with them to permit an audit of all

records under their actual or constructive control for the period January 2015 to present and, in

the absence of records, to cooperate in alternative methods for the determination of work for

which contributions are due, and

                  (3)    Grant such other ar further relief, legal or equitable, as may be just,

necessary or appropriate.




                 COUNT IV -CONTRIBUTIONS UNDER ERISA AFTER AUDIT

                                           ERISA FUNDS
                                                v.
                                           DEFENDANTS

         33.      The allegations of Paragraph 1 through 32 are incorporated by reference as if fully

restated.

         34.      Defendants have failed to make contributions to the ERISA Funds in violation of

29 U.S.C. § 1145 in a period not barred by any applicable statute of limitations or similar bar.

         35.      The ERISA Funds are without sufficient information ar knowledge to plead the

precise nature, extent and amount of Defendants delinquency since the books, records and

information necessary to determine this liability are in Defendants' possession, custody, control

or knowledge.

         36.      The ERISA Funds have been damaged by Defendants' violation of 29 U.S.C. §

1145.

725873 1.docx                                      1
                         __
CM592F35855.p1
          Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 11 of 13



       WHEREFORE, Plaintiffs ask that the Court:

                  (1)    Declare that the Defendants are alter egos of each other or constitute a

single employer but that in either case they are bound to all terms and conditions of the Labor

Contract and are individually, jointly, and severally liable to the ERISA Funds;

                  (2)    After an audit, enter judgment against Defendants in favor of the ERISA

Funds individually for the contributions found due and owing by the audit, together with interest

at the rate prescribed by 26 U.S.C. § 6621 from the due date for payment until the date of actual

payment, liquidated damages equal to the greater of the interest on the unpaid contributions or

liquidated damages provided by the plan document or statute and reasonable attorneys' fees and

costs incurred in this action and in connection with any proceeding to enforce or collect any

judgment.

                  (3)    Grant such other or further relief, legal or equitable, as may be just,

necessary or appropriate.



            COUNT V -CONTRIBUTIONS UNDER CONTRACT AFTER AUDIT

                                            PLAINTIFFS
                                                 v.
                                           DEFENDANTS

        37.       The allegations of Paragraphs 1 through 36 are incorporated by reference as if

fully restated.

        38.       Defendants have failed to make contributions to the Plaintiffs as required by the

Labor Contract or Trust Agreements in a period not barred by any applicable statute of

limitations or similar bar.



725873 l.docx                                      11
CM592F35855.p1
           Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 12 of 13




         39.     The Plaintiffs are without sufficient information or knowledge to plead the precise

nature, extent and amount of Defendants' delinquency since the books, records and information

necessary to determine this liability are in Defendants' possession, custody, control or

knowledge.

         40.     The Plaintiffs have been damaged by Defendants' failure to make contributions as

required by the Labor Contract or Trust Agreements.

         WHEREFORE, Plaintiffs ask that the Court:

                 (1)    Declare that the Defendants are alter egos of each other or constitute a

single employer but that in either case they are bound to all terms and conditions of the Labor

Contract and are individually, jointly, and severally liable to the ERISA Funds, IAP, PAC, and

Union;

                 (2)    After an audit, enter judgment against the Defendants in favor of the

Plaintiffs individually for the amount of contributions found due and owing by an audit together

with liquidated damages, interest and costs, including reasonable attorneys' fees incurred in this

action or the collection and enforcement of any judgment, as provided in the Labor Contract or

Trust Agreements; and




725873 l.docx                                     12
CM542F35855.p1
           Case 2:19-cv-03229-JD Document 1 Filed 07/24/19 Page 13 of 13




                 (3)   Grant such other or further relief, legal or equitable, as may be just,

necessary or appropriate.

                                              Respectfully submitted,

                                              JENNINGS SIGMOND, P.C.


                                          B                              ~j/~2'
                                                 AU EN W. MARRA (ID No. 309865)
                                               1835 Market Street, Suite 2800
                                               Philadelphia, PA 19103
                                               (215)351-0674
                                               Fax: (215) 922-3524
                                               mmarra@jslex.com / usdc-edpa-erica@jslex.com


Date: July 22, 2019                            Attorney for Plaintiffs




725873 l.docx                                    13
CM592F35855.p1
